Citation Nr: 0826209	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-07 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1965 to October 1968.  Service in the Republic 
of Vietnam is indicated by the record.

Service connection for bilateral defective hearing was 
granted in a July 1969 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A noncompensable disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2005 rating decision by the RO 
in St. Louis, Missouri which continued the noncompensable 
disability rating for bilateral hearing loss.  The veteran 
initiated an appeal of this decision and requested de novo 
review by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in January 2006 that continued 
the denial of his claim.  The veteran's appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in March 2006.  The Chicago RO currently has original 
jurisdiction over the veteran's claim. 

After the RO had prepared the SOC, the veteran submitted the 
results of a July 2007 audiological examination.  A review of 
the record reveals that the veteran's representative has 
waived consideration of the July 2007 audiological 
examination results by the agency of original jurisdiction.  
Therefore, a remand for consideration of this evidence by the 
agency of original jurisdiction consideration is unnecessary.  
See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

A February 2005 VA audiological examination indicated that 
the veteran's puretone thresholds of 89 in the right ear and 
44 in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 94 
percent in the left ear.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's bilateral ear hearing loss have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected hearing loss, which is currently evaluated 
as noncompensably (zero percent) disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for an increased rating in a letter 
from the RO dated February 4, 2005, including a request for 
evidence "showing that your service-connected bilateral 
hearing loss has increased in severity." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The February 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the February 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
February 2005 VCAA letter the veteran was informed that he 
may submit evidence showing that his service-connected 
disability had increased in severity.  He was specifically 
told: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the February 4, 2005 VCAA letter, pages 1-2.

In the March 2006 VCAA letter, the veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent the VA; 
or reports of treatment for his condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, the 
Diagnostic Code assigned to the veteran's bilateral hearing 
loss pertains to specific audiometric test results.  The 
notice letter did not provide at least general notice of that 
requirement.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, the veteran has made reference to the 
schedular criteria in several of his submissions to the VA 
and has based his arguments around them.  See, e.g., a June 
21, 2007 statement.  This demonstrates that the veteran was 
aware that he was being rated based on his the results of his 
audiometric tests. 

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 VCAA letter, the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as Title 38, 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the February 2005 VCAA letter, the RO told the 
veteran the following as examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the February 2005 VCAA letter, pages 1-2.

Thus, the Court's concerns expressed in Vazquez-Flores have 
effectively been satisfied in this case. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient treatment 
records and provided him with an audiological examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was afforded a personal hearing with a Decision Review 
Officer (DRO) in October 2005.  He has declined to exercise 
his option of a personal hearing with a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).  

Effective as of June 10, 1999, regulatory changes were made 
to the schedule for rating disabilities pertaining to 
diseases of the ear, including the criteria for evaluating 
hearing loss.  The Board notes that the veteran's claim was 
received in December 2004, after the amended regulations 
became effective.  Thus, the veteran's claim will be 
evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.     

In February 2005, the veteran underwent a VA audiological 
examination which yielded the following results: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
85
95
110
89
LEFT
35
40
50
50
44

Speech discrimination scores at that time of the examination 
were 72 percent in the right ear and 94 percent in the left 
ear.  

Applying the schedular criteria, this examination report 
yielded a numerical designation of VII in the right ear (82-
89 percent average puretone decibel hearing loss, with 
between 68 and 74 percent speech discrimination) and a 
numerical designation of I for the left ear (41 to 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).

Entering the category designations from the February 2005 
examination into Table VII results in a noncompensable 
disability rating under Diagnostic Code 6100.  

The Board also has considered the application of exceptional 
patterns of hearing impairment in the veteran's case.  See 38 
C.F.R. § 4.86 (2007).  As noted above, when exceptional 
patterns of hearing impairment are present, the veteran is to 
be assigned a numerical designation for hearing impairment 
based on table VI or VIa, whichever yields a higher value.  
The higher value is then to be elevated to the next higher 
roman numeral.  Applying table VIa to the veteran's February 
2005 right ear audiometric testing results yields a level 
VIII designation (84 - 89 percent average puretone decibel 
hearing loss).  This designation is then elevated to the next 
higher roman numeral warranting a IX designation for the 
veteran's right ear.  The Board need not consider the 
application of table VIa to the veteran's left ear since each 
ear is separately rated and exceptional patterns of hearing 
impairment have not been demonstrated for the veteran's left 
ear. 

Taking into consideration exceptional patterns of hearing 
impairment, under table VII, a numerical designation of IX 
for the veteran's right year and a numerical designation of I 
for the veteran's left ear results in a noncompensable 
disability rating under Diagnostic Code 6100.  

As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability rating under Diagnostic Code 6100.  

The veteran testified concerning the day-to-day problems 
caused by his service-connected hearing loss.  The Board has 
no reason to doubt his testimony.  Indeed, service connection 
is assigned only where hearing loss exists.  See 38 C.F.R. 
§ 3.385 (2007).  Moreover, the February 2005 audiology 
examination documents that the veteran has diminished 
hearing.  However, the existence of hearing loss is not at 
issue; rather, it is the level of hearing loss.  Specifically 
with respect to the assignment of an increased rating, the 
question which must be answered by the Board is whether the 
schedular criteria have been met.  The schedular criteria are 
specific, and as explained above the veteran's hearing loss 
is not of sufficient severity to warrant an increased rating.  
See Lendenmann, supra.

The Board further observes that in addition to hearing loss 
the veteran is separately service connected for tinnitus, 
fungal otitis externa and tympanic membrane perforation of 
both ears.  Ten percent disability ratings are in effect for 
the former two disorders.  It is well-settled that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   

The veteran has argued that the February 2005 VA audiological 
examination was not representative of his actual hearing 
disability.  He has argued that such testing was done in 
"sterile environment" that does not duplicate conditions of 
daily life.  See The October 2005 hearing transcript, page 6.  
The veteran has offered no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results; nor has he offered any 
expert medical evidence demonstrating that an alternative 
testing method exists and that such method is in use by the 
general medical community.  The veteran has simply offered 
his own unsubstantiated lay opinion as to the impropriety of 
this testing method.

The veteran's contention has been rejected by the Court in 
Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007) 

. . . the appellant has offered no expert medical 
evidence demonstrating that an audiometry test conducted 
in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Nor has the appellant offered any expert medical 
evidence demonstrating that an alternative testing 
method exists and that this method is in use by the 
general medical community. The appellant has simply 
offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method. The Court will not 
invalidate the Secretary's chosen policy on this basis. 
        
        * * * * * 

For these reasons, the Court upholds VA's policy of 
conducting audiometry testing in a sound-controlled 
room.

The Board finds that the February 2005 VA examination was 
adequate for rating purposes.  The examiner reviewed the 
veteran's claims file, noted that the veteran's complaints of 
a "decrease in his ability to discriminate or recognize 
words," and conducted an authorized audiometric test.  
Because the examiner elicited information from the veteran 
concerning the functional effects of his disability, 
compliance with all applicable regulatory provisions was 
accomplished. 
See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  

With respect to July 2007 audiometric test results which were 
submitted by the veteran, the Board notes that this report is 
not in an appropriate format.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data].   The board observes in 
passing, however, the July 2007 examining audiologist did 
clearly state that the veteran had "very good (92%) 
amplified word recognition" in his right ear and "excellent 
(96%)" amplified word recognition ability in his left ear.   
This is hardly suggestive of significant hearing loss, nor 
does it call into question the February 2005 VA examination 
results. 

Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2007).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the veteran filed his increased rating claim on 
December 17, 2004.  Therefore, the relevant time period under 
consideration is from December 2003 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
December 17, 2003 to the present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the veteran's bilateral 
hearing loss was more or less severe during the appeal 
period.  The veteran has pointed to none.  Accordingly, the 
currently assigned noncompensable disability rating is 
appropriate at all times from December 2003 to the present.  

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case the RO specifically considered 38 C.F.R. 
§ 3.321(b)(1) and it's application to the veteran's claim in 
the January 2006 Statement of the Case.  Accordingly, the 
Board will address the possibility of the referral of the 
veteran's claims for consideration of an extraschedular 
rating.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify any exceptional or unusual 
disability picture with respect to the veteran's bilateral 
hearing loss. The medical evidence fails to demonstrate that 
the symptomatology of the veteran's disability is of such an 
extent that application of the ratings schedule would not be 
appropriate.  The veteran has been rated under Diagnostic 
Code 6100 which specifically addresses hearing loss.  
Furthermore, 38 C.F.R. § 4.86 explicitly contemplates 
exceptional patterns of hearing impairment which have been 
demonstrated here.  In this case the symptomatology of the 
veteran's bilateral hearing loss is specifically contemplated 
by the assigned diagnostic code which takes into 
consideration the extent of his disability.  Accordingly, the 
Board finds that the veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  Indeed, the evidence does not 
indicate that the veteran has been hospitalized at all based 
on his bilateral hearing loss. 

With respect to employment, the record contains no evidence 
of unusual disability caused by bilateral hearing loss.  
During the October 2005 hearing the veteran testified that 
while working for a grocery store he would have difficulty 
hearing customers.  As noted above, the veteran is service 
connected for several disabilities which may impact his 
hearing.  Moreover, there is nothing in the current evidence 
of record to indicate that the veteran's hearing loss causes 
any unusual employment impairment.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted. 

Conclusion

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss. 
The benefit sought on appeal is therefore denied.



ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


